                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

SIMRET SEMERE TEKLE                        )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )              Case No.:      1:18-cv-00211
                                           )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD         )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
      Defendants.                          )
___________________________________________)

                       DEFENDANTS’ MOTION TO DISMISS
                   PLAINTIFF’S SECOND AMENDED COMPLAINT

       Defendants Mohammad bin Abdullah al Saud and Nouf bint Nayef Abdul-Aziz al Saud,

by and through undersigned counsel, move, pursuant to Federal Rule of Civil Procedure 12(b)(6),

to dismiss with prejudice the Fifth Claim for Relief in Plaintiff’s Second Amended Complaint

(Dkt. 53) for failure to state a claim upon which relief can be granted. The grounds supporting

Defendants’ Motion to Dismiss are set forth in the accompanying Memorandum.

Dated: October 11, 2018                    Respectfully submitted,

                                           /s/ John L. Brownlee
                                           John L. Brownlee (VSB# 37358)
                                           Stuart G. Nash (pro hac vice)
                                           David L. Haller (pro hac vice)
                                           HOLLAND & KNIGHT LLP
                                           1650 Tysons Boulevard, Suite 1700
                                           Tysons, VA 22102
                                           Telephone: 703.720.8600
                                           Facsimile: 703.720.8610
                                           Email: John.Brownlee@hklaw.com
                                           Email: Stuart.Nash@hklaw.com
                                           Email: David.Haller@hklaw.com

                                           Counsel for Defendants Mohammad bin Abdullah al
                                           Saud and Nouf bint Nayef Abdul-Aziz al Saud
                                 CERTIFICATE OF SERVICE

        I certify that on this 11th day of October, 2018, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz                               Richard F. Levy
Legal Aid Justice Center                              Jenner & Block LLP
6066 Leesburg Pike, Suite 520                         1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                                Washington, DC 20001
nicholas@justice4all.org                              rlevy@jenner.com

Jonathan A. Langlinais                                Agnieszka M. Fryszman
Jenner & Block LLP                                    Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                    1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                  Washington, DC 20005
jalanglinais@jenner.com                               afryszman@cohenmilstein.com

Le’ake Fesseha                                        Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                             The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                     1030 15th Street NW, Suite 1048
Arlington, VA 22204                                   Washington, DC 20005
leakef@hotmail.com                                    mvandenberg@htlegalcenter.org

Sarah Linnell Bessell
The Human Trafficking Legal Center
1030 15th Street NW, Suite 1048
Washington, DC 20005
sbessell@htlegalcenter.org

Counsel for Plaintiff Simret Semere Tekle

                                                      /s/ John L. Brownlee
                                                      John L. Brownlee




                                                 2
